In a proceeding pursuant to article 78 of the CPLR to annul the appellant Town Board’s determination, rendered December 19, 1967, denying the separate applications of petitioners for tow car owners’ licenses, the appeal is from a judgment of the Supreme Court, Nassau County, entered May 23, 1968, which granted the petitions herein and directed the appellant Town Clerk to issue such licenses to petitioners. Judgment reversed, on the law, without costs; determination confirmed; and proceeding dismissed on the merits. No questions of fact were considered. Under the amendment to Ordinance No. 40 which became effective pending this appeal, petitioners are ineligible for the relief granted to them at Special Term by reason of their lack of a place of business within the confines of the Town of Hempstead. Since petitioners’ right to the licenses sought did not vest and this appeal must be decided on the law as it now exists (Arcelo Reproduction Co. v. Modugno, 31 A D 2d 642), the judgment under review may not stand. Christ, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.